United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
MEDICAL CENTER, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1372
Issued: February 27, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 6, 2018 appellant filed a timely appeal from a June 22, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective June 22, 2018 as he no longer had disability or
residuals causally related to the August 2, 1996 employment injury.
FACTUAL HISTORY
On August 5, 1996 appellant, then a 41-year-old painter, filed a traumatic injury claim
(Form CA-1) alleging that on August 2, 1996 he sustained a right knee injury when his right knee
popped while he was sitting on the floor taping base boards. OWCP accepted the claim for right
1

5 U.S.C. § 8101 et seq.

knee internal derangement and right knee sprain. Appellant stopped work and received wage-loss
compensation on the periodic rolls.
On September 4, 1997 appellant underwent OWCP-approved right knee arthroscopy and
synovectomy with his treating physician, Dr. Stephen C. Shoemaker, a Board-certified orthopedic
surgeon. He was released to limited duty on September 22, 1997.2
On April 22, 1998 the employing establishment terminated appellant’s employment,
effective April 27, 1998, because he was unable to perform the position of a painter.
On June 7, 2001 OWCP found that appellant was no longer totally disabled and finalized
the reduction of his wage-loss compensation based upon his capacity to earn wages of $217.42 per
week as a motor vehicle dispatcher. The loss of wage-earning capacity (LWEC) determination
found that the position fairly and reasonably represented his wage-earning capacity.3
Appellant continued to seek treatment with Dr. Shoemaker for his right knee injury. In a
November 11, 2013 medical report, Dr. Shoemaker reported that appellant sustained an injury to
his right knee while working as a painter at the Naval Hospital in the late 1990’s. Appellant was
treated for a medial meniscus tear for which he underwent arthroscopy. He returned to work, but
reinjured himself shortly thereafter and was diagnosed with a patellar tendon strain.
Dr. Shoemaker diagnosed right knee pain secondary to patellofemoral tendinitis and an element of
pes bursitis. He reported that these symptoms were not related to the original meniscus injury and
subsequent knee arthroscopy and meniscectomy. Dr. Shoemaker concluded, however, that
appellant’s symptoms relative to his right knee arose out of and during the course of employment
due to a specific injury. He concluded that appellant was capable of working in a modified capacity
with restrictions.
In a November 21, 2014 report, Dr. Shoemaker noted that his history, subjective
symptoms, and physical examination findings remained unchanged. He diagnosed patellofemoral
pain, tendinitis. Dr. Shoemaker reported that appellant’s initial condition was that of a meniscus
tear for which he underwent arthroscopy. He explained appellant’s present symptoms stemmed
from an outgrowth of the surgery and continued to hamper his ability to seek gainful employment.
Dr. Shoemaker further reported that appellant’s current condition was not related to a preexisting
condition.
After the claim lay dormant for several years, on March 15, 2018, OWCP referred
appellant, the case file, a series of questions, and a statement of accepted facts (SOAF) to
Dr. Michael J. Einbund, a Board-certified orthopedic surgeon, for a second opinion evaluation and
determination regarding his disability status.
In a March 15, 2018 medical report, Dr. Einbund noted review of appellant’s medical
history, diagnostic testing, and physical examination findings. He reported that physical
2

The record reflects that, on November 12, 1997, appellant sustained a right patellar tendon strain after he tripped
over a patient and came down hard on his right leg. OWCP assigned File No. xxxxxx070 to this claim. Appellant
was released to limited duty on November 26, 1997.
3
By decision dated June 18, 2004, OWCP granted appellant a schedule award for five percent permanent
impairment of the right lower extremity.

2

examination revealed mild tenderness over the anterior medial joint with no swelling or instability.
Dr. Einbund noted full range of motion with normal right knee extension and normal right knee
flexion. In addition, he reported that x-rays of the right knee revealed no evidence of fracture or
dislocation with minimal narrowing of the medial joint which was normal for appellant’s age.
Dr. Einbund reported that these objective findings were reasonably attributable to age-related
changes. He opined that appellant’s prognosis was excellent and he did not continue to suffer from
residuals of his work-related injury. Dr. Einbund noted that accepted injuries dated back to the
mid 1990’s and that appellant’s current symptoms did not relate to any injury which occurred 20
years ago. He concluded that appellant’s examination findings were within normal limits and that
his degeneration was minimal and corresponded to his age.
By letter dated April 5, 2018, OWCP provided Dr. Shoemaker a copy of Dr. Einbund’s
March 15, 2018 second opinion report for review. It noted that the second opinion physician
suggested that appellant no longer suffered from residuals of his August 2, 1996 employment
injury. OWCP requested that Dr. Shoemaker provide a narrative medical report supported by
objective medical rationale if he disagreed with the findings of the second opinion physician. No
response was received.
On May 21, 2018 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits as his work-related disability was found to have ceased. It found that the weight
of the medical evidence rested with Dr. Einbund who, in a report dated March 15, 2018, found that
appellant was not experiencing continued disability or residuals related to the August 2, 1996
employment injury as his conditions had ceased. OWCP explained that medical evidence of record
was sufficient to meet OWCP’s burden of proof to terminate benefits and was also sufficient to
negate an LWEC determination on the basis of a material change in the medical condition. It
provided appellant 30 days to submit additional information. No additional evidence was received.
By decision dated June 22, 2018, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective that same date, finding that the weight of the medical evidence
rested with Dr. Einbund who found that appellant no longer had disability or residuals causally
related to the accepted August 2, 1996 employment injury. It further found that, since it
determined that he no longer had residuals of his accepted work-related conditions and was no
longer disabled from work as a result of the accepted injury, formal modification of his LWEC
determination was unnecessary.
LEGAL PRECEDENT
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.4 Having determined that an employee has a disability
causally related to his or her federal employment, it may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.5

4

G.C., Docket No. 18-0842 (issued December 20, 2018); Bernadine P. Taylor, 54 ECAB 342 (2003).

5

Id.

3

The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.6 To terminate authorization for medical treatment, OWCP
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment.7 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.8
ANALYSIS
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective June 22, 2018, as he no longer had disability or
residuals causally related to the August 2, 1996 employment injury.9
On March 15, 2018 OWCP referred appellant for a second opinion examination with
Dr. Einbund.10 In his March 15, 2018 report, Dr. Einbund noted review of appellant’s medical
history, diagnostic testing, and findings on physical examination. He opined that appellant’s
examination findings were within normal limits and he no longer suffered from residuals of the
August 2, 1996 employment injury. The Board has carefully reviewed the opinion of Dr. Einbund
and finds that it has reliability, probative value, and convincing quality with respect to its
conclusions regarding the relevant issue in the present case.11 Dr. Einbund’s opinion is based on
a proper factual and medical history and he thoroughly reviewed the SOAF and medical records.12
He provided medical rationale for his opinion by explaining that x-rays of the right knee revealed
very minimal narrowing of the medial joint space which was associated with age-related changes.
Dr. Einbund further reported that the right knee physical examination findings revealed full range
of motion with no swelling or instability, explaining that objective findings did not provide support
for residuals or disability from a right knee injury having occurred 20 years prior. Rather, his
evaluation revealed degeneration of the right knee which was very minimal and corresponded to
appellant’s age. Dr. Einbund further reviewed appellant’s prior medical history, noting that
Dr. Shoemaker’s November 11, 2013 and November 21, 2014 medical reports did not provide
support for a continued work-related disability. He noted that Dr. Shoemaker diagnosed right knee
patellofemoral tendinitis which he opined was unrelated to the original employment injury or
arthroscopy. Given the above findings, Dr. Einbund opined that appellant’s disability had ceased
and he had no limitations as a result of his August 2, 1996 employment injury. As he provided a
sufficiently rationalized explanation that appellant was no longer experiencing disability or

6

A.H., Docket No. 16-1828 (issued August 17, 2017); Roger G. Payne, 55 ECAB 535 (2004).

7

I.C., Docket No. 16-1062 (issued April 17, 2017); Pamela K. Guesford, 53 ECAB 726 (2002).

8

T.P., 58 ECAB 524 (2007); Furman G. Peake, 41 ECAB 351 (1975).

9

B.W., Docket No. 17-0972 (issued July 6, 2018).

10

See 20 C.F.R. § 10.320.

11

See R.W., Docket No. 12-375 (issued October 28, 2013).

12

See M.H., Docket No. 17-0210 (issued July 3, 2018); Melvina Jackson, 38 ECAB 443 (1987).

4

residuals related to the August 2, 1996 employment injury, the Board finds that his opinion is
entitled to the weight of the evidence.13
The Board finds that as appellant no longer has disability or residuals related to his accepted
employment condition, OWCP properly terminated entitlement to wage-loss compensation and
medical benefits effective June 22, 2018.14 Accordingly, it has met its burden of proof to terminate
appellant’s wage-loss compensation and medical benefits.15
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective June 22, 2018, as he no longer had disability or
residuals causally related to the August 2, 1996 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the June 22, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 27, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

C.S., Docket No. 12-0163 (issued February 21, 2013).

14

G.I., Docket No. 13-0019 (issued April 2, 2013).

15
L.C., Docket No. 12-1177 (issued August 19, 2013); D.M., Docket No. 11-0386 (issued February 2, 2012);
Marshall E. White, 33 ECAB 1666 (1982).

5

